Case 1:15-cv-07217-PKC Document 261

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee —— —— ne ---X
ROBERT DORAN, et al.,
Plaintiffs,
-against-
NEW YORK STATE DEPARTMENT OF
HEALTH OFFICE OF THE MEDICAID
INSPECTOR GENERAL, et al.,
Defendants.
- —= —_—= eee ee ee eee ee eee eee ee x

 

CASTEL, U.S.D.J.

Filed 08/12/20 Page 1 of 1

15-cv-7217 (PKC)

ORDER

In light of the parties’ stated intention to return to mediation, (Doc. 260}, the Final

Pretrial Conference in this action and the Initial Pretrial Conference in the related action, No. 20-

ev-3754, scheduled for August 19, 2020 are adjourned indefinitely. Within 30 days of this Order,

the parties shall update the Court on the status of the mediation.

SO ORDERED.

Dated: New York, New York
August 12, 2020

P. Kevin Castel

United States District Judge

 
